DETAILED ACTION
This office action is a response to a communication on 08/05/2022.
Claims 1, 4, 8, 10, 16 and 19 are currently amended.
Claims 1-20 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant’s arguments, see remarks on page 7, filed 08/05/2022, with respect to claims 8-9 have been fully considered and are persuasive.  The objections of claims 8-9 has been withdrawn. 

Response to Arguments
Applicant: Applicant arguments, see remarks on page 7-8, filed 08/05/2022, applicant argues that, “Misra does not teach or suggest at least the claimed “generating a first endpoint for registering the first variable with the authoring server in response to the application request involving the new variable” as recited in amended claim 1”.
Examiner: Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. Examiner respectfully disagree. Misra teaches generating a first endpoint for registering the first variable with the authoring server in response to the application request involving the new variable because ¶0016, teaches one or more processors receive the transaction data generated, ¶0065, teaches transaction processing (i.e. variable) executing on one or more software applications (i.e. first endpoint), ¶0067, teaches an issuer institution system may include one or more authorization servers for authorizing a payment transaction, ¶0109, teaches issuer system 110 may generate an alert message based on processing a transaction (e.g., in response to a request for authorization of a transaction, etc.) that satisfies one or more CC rules, ¶0119, teaches transaction data associated with one or more new and/or current transactions and/or one or more subsequent transactions to the one more new and/or current transactions that is different from the prior or historical transactions, ¶0124, teaches an account identifier to an exclude account list (i.e. register) in response to the trained neural network determining, based on transaction data (i.e. variable) associated with one or more transactions of the account identifier);
In the same field of endeavor, Rathod teaches ¶0244, teaches software development kit (SDKs) provided by server 110 (API sever 162, ¶0316, teaches platform system 100 may include one or more servers, ¶0203, teaches the server device(s) 110 can identify the payment account in response to the user selecting the payment account at the time of authorization, ¶0362, teaches merchant can view 2020, search 2042, browse 2020 and select 2073 one or more said added products details and can take one or more actions or group actions including add new 2025 products, wherein new products are new variables. 
Applicant: Applicant arguments, see remarks on page 7-8, filed 08/05/2022, applicant argues that, “Rathod fails to teach the claimed “injecting the first endpoint into a first application programming interface (API) of the first domain server.”
Examiner: Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. Examiner respectfully disagree. Rathod teaches injecting the first endpoint into a first application programming interface (API) of the first domain server because ¶0244, teaches platform 100 and integrate via application programming interface (APIs) and software development kit (SDKs) (i.e. endpoint) provided by server (i.e. domain server), ¶0246, teaches the user client device 130/200 includes a client application 290 that allows a user 101 to view and interact with information related to with payment transaction information and purchase order information for use in view a list of goods for a purchase order by a user. Specifically, the client application 290 includes a purchase order interface 296 (1060) that displays information corresponding to the purchase order and a payment transaction associated with the purchase order.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misra et al. (US 2020/0302450), hereinafter “Misra” in view of Rathod (US 2020/0387887).

With respect to claim 1, Misra discloses a method of injecting one or more new variables into a decision platform, the method comprising: 
Obtaining, at an authoring server (¶0067, teaches one or more authorization servers), an application request relating to a process based at least in part on a first variable associated with a first domain server of the decision platform (¶0065, teaches receiving transaction requests from merchants…transactions processing executing on one or more software applications and one or more server computers (i.e. domain server), ¶0105, teaches one or more amounts of the one or more transactions, wherein amounts are a variable of the transaction, see ¶0081, teaches decision engine as decision platform), wherein the first variable is a new variable to the authoring server (¶0110, teaches transaction parameters include: electronic wallet card data, an account identifier (e.g., a primary account number (PAN), etc.), transaction amount, transaction date and time, conversion rate of currency, merchant type, acquiring institution country, PAN country, response code, merchant name/location, type of currency, and/or the like, wherein variables are transaction parameters, ¶0119, teaches transaction data associated with one or more new and/or current transactions and/or one or more subsequent transactions to the one more new and/or current transactions that is different from the prior or historical transactions); 
determining, from the application request (¶0065), a rule infrastructure for the first variable in the process (¶0108, teaches application of one or more RTD rules to determine which accounts may be affected by the RTD rules, etc, ¶0142, teaches transaction (i.e. variable) using one or more RTD rules); 
generating a first endpoint for registering the first variable with the authoring server in response to the application request involving the new variable (¶0016, teaches one or more processors receive the transaction data generated, ¶0065, teaches transaction processing (i.e. variable) executing on one or more software applications (i.e. first endpoint), ¶0067, teaches an issuer institution system may include one or more authorization servers for authorizing a payment transaction, ¶0109, teaches issuer system 110 may generate an alert message based on processing a transaction (e.g., in response to a request for authorization of a transaction, etc.) that satisfies one or more CC rules, ¶0119, teaches transaction data associated with one or more new and/or current transactions and/or one or more subsequent transactions to the one more new and/or current transactions that is different from the prior or historical transactions, ¶0124, teaches an account identifier to an exclude account list (i.e. register) in response to the trained neural network determining, based on transaction data (i.e. variable) associated with one or more transactions of the account identifier);

Misra ¶0065, teaches receiving transaction requests from merchants…transactions processing executing on one or more software applications (i.e. endpoints) and one or more server computers (i.e. domain server), ¶0105, teaches one or more amounts of the one or more transactions, wherein amounts are a variable of the transaction, ¶0142, teaches transaction (i.e. variable) using one or more RTD rules. However, Misra remain silent on injecting the first endpoint into a first application programming interface (API) of the first domain server, invoking, under the rule infrastructure, the first endpoint as a template for integrating the first variable associated with the first domain server for the process.
Rathod discloses injecting the first endpoint into a first application programming interface (API) of the first domain server (¶0244, teaches platform 100 and integrate via application programming interface (APIs) and software development kit (SDKs) (i.e. endpoint) provided by server (i.e. domain server) 110 (API sever 162, see ¶0246).
invoking, under the rule infrastructure, the first endpoint as a template for integrating the first variable associated with the first domain server for the process ((¶0215, teaches invoked… payments (i.e. variable) APIs provided by server 110/API server (i.e. domain server) (162), ¶0293, teaches integrated within website or webpage of merchant via application programming interface (APIs)/software development toolkit (SDKs) (i.e. endpoint) executed within a web browser, that the client devices 130 (200), 175 (300) access, ¶0358, teaches services from said selected category 1820 specific provided templates (i.e. template) provided by server module).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Misra’s variable, software applications and rules infrastructure with injecting the first endpoint into a first application programming interface (API) of the first domain server and a template for integrating the first variable associated with the first domain server for the process of Rathod, in order to utilize the APIs to get the variable data and a template for unify the new variables (Rathod).


For claim 16, it is a non-transitory processor readable medium claim corresponding to the method of claim 1. Therefore claim 16 is rejected under the same ground as claim 1. 

With respect to claims 3 and 18, Misra in view of Rathod discloses the method of claim 1, further comprising: 
generating a second endpoint for fetching data associated with the first variable (Misra, ¶0111, teaches retrieve (i.e. fetch) transaction data (variable), Rathod, ¶0274, teaches payment application 290 fetches the payload for the transaction (i.e. variable) from the merchant client device 175); 
injecting the second endpoint into the first API of the first domain server (Rathod, ¶0244, teaches platform 100 and integrate via application programming interface (APIs) and software development kit (SDKs) (i.e. second endpoint) provided by server (i.e. domain server) 110 (API sever 162); 
invoking the second endpoint during an API call from the rule infrastructure to the first domain server (Misra, ¶0065, teaches transaction processing (i.e. variable) executing on one or more software applications (i.e. second endpoint), ¶0148 teaches application programming interface (API) for a rules validation process 728, Rathod, ¶0293, teaches integrated within website or webpage of merchant via application programming interface (APIs)/software development toolkit (SDKs) (i.e. second endpoint) executed within a web browser, that the client devices 130 (200), 175 (300) access); and 
obtaining, by the second endpoint from an API response of the first domain server, a data value for the first variable (Rathod, ¶0080, teaches merchant to integrate Pay-via-place UI flows or pre-made UI components via Web (API) or payments APIs, wherein Pay-via-place can be integrated through Web, or through mobile SDKs Android and iOS to collect payments from customers, ¶0085 teaches data fields and associated values).

With respect to claim 4, Misra in view of Rathod discloses the method of claim 3, further comprising: generating a decision based on applying the rule infrastructure to the data value for the first variable (Misra, ¶0077, teaches a real-time decisioning (RTD) rule, may be applied to a transaction in progress (e.g., during processing of the transaction in a transaction processing network, etc, ¶0108, teaches application of one or more RTD rules to determine which accounts may be affected by the RTD rules, etc, ¶0142, teaches transaction (i.e. variable) using one or more RTD rules).

With respect to claims 5 and 20, Misra in view of Rathod discloses the method of claim 1, further comprising: 
obtaining a request to add a second variable associated with a second domain server into the rule infrastructure (Misra, ¶0077, teaches a real-time decisioning (RTD) rule, may be applied to a transaction in progress, Rathod, ¶0225, teaches User can add and edit notes, transaction details (i.e. variables)or description in textbox, ¶0358, teaches enabling to add or update products, menu items, services and associated details), 
incorporating the second variable into the rule infrastructure (Rathod, ¶0049, teaches users log of transactions… and one or more types of triggers and rules, wherein rules are applied with those transactions ); and 
injecting a second endpoint associated with the second variable into a second API of the second domain server (Rathod, ¶0215, teaches payments (i.e. second variable) APIs provided by server 110/API server (i.e. domain server) (162), ¶0293, teaches integrated within website or webpage of merchant via application programming interface (APIs)/software development toolkit (SDKs) (i.e. second endpoint) executed within a web browser, that the client devices 130 (200), 175 (300) access).

With respect to claim 6, Misra in view of Rathod discloses the method of claim 1, further comprising: sending a data request to the first domain server for data relating to the first data variable in parallel to invoking the first endpoint (Misra, ¶0065, teaches entity that receives transaction authorization requests from merchants or other entities and provides guarantees of payment, ¶0065, teaches transaction processing (i.e. variable) executing on one or more software applications (i.e. first endpoint)… A transaction processing system may include one or more server computers with one or more processors, wherein sourcing in parallel from different servers).

With respect to claim 7, Misra in view of Rathod discloses the method of claim 1, wherein the rule infrastructure is determined out of the first domain server (Misra, ¶0080, teaches transaction outcomes determined by an issuer associated with the CC rules, and/or the like to update the RTD rules).

With respect to claim 8, Misra in view of Rathod discloses the method of claim 1, wherein the first endpoint is injected as a software development kit (SDK) interface into the first domain server (Rathod, ¶0244, teaches platform 100 and integrate via application programming interface (APIs) and software development kit (SDKs) provided by server 110 (API sever 162)).

With respect to claim 9, Misra in view of Rathod discloses the method of claim 8, further comprising: distributing a plurality of SDK interfaces into a plurality of domain servers (Rathod, ¶0244, teaches software development kit (SDKs) provided by server 110 (API sever 162), ¶0316, teaches platform system 100 may include one or more servers).

With respect to claim 10, Misra discloses a system for integrating one or more new variables from a plurality of domain servers, the system comprising: 
a memory storing a plurality of processor-executable instructions (¶0095); and 
one or more hardware processors reading the plurality of processor-executable instructions from the memory to perform (¶0095): 
obtaining, at an authoring server (see ¶0067, teaches one or more authorization servers), a data integration request for integrating a plurality of variables from the plurality of servers, respectively (¶0065, teaches receiving transaction requests from merchants…transactions processing executing on one or more software applications and one or more server computers (i.e. server), ¶0105, teaches one or more amounts of the one or more transactions, wherein amounts are a variables of the transaction), wherein the plurality of  variables are  new variables to the authoring server ((e.g., a primary account number (PAN), etc.), transaction amount, transaction date and time, conversion rate of currency, merchant type, acquiring institution country, PAN country, response code, merchant name/location, type of currency, and/or the like, wherein plurality of variables are transaction parameters, ¶0119, teaches transaction data associated with one or more new and/or current transactions and/or one or more subsequent transactions to the one more new and/or current transactions that is different from the prior or historical transactions); 
obtaining, associated with the data integration request, a rule infrastructure associated with the plurality of variables (¶0108, teaches application of one or more RTD rules to determine which accounts may be affected by the RTD rules, etc, ¶0142, teaches transaction (i.e. variable) using one or more RTD rules); 

Misra ¶0065, teaches receiving transaction requests from merchants…transactions processing executing on one or more software applications and one or more server computers (i.e. server), ¶0105, teaches one or more amounts of the one or more transactions, wherein amounts are a variable of the transaction, ¶0142, teaches transaction (i.e. variable) using one or more RTD rules, ¶0119, teaches transaction data associated with one or more new and/or current transactions and/or one or more subsequent transactions to the one more new and/or current transactions that is different from the prior or historical transactions. However, Misra remain silent on distributing, by the authoring server, a plurality of software development kit (SDK) interfaces to the plurality of servers in response to the data integration request involving the new variables, wherein each SDK interface serves as a respective endpoint for obtaining a respective variable from a respective server, in response to the data integration request at run time, invoking, under the rule infrastructure, respective endpoints as templates for integrating the plurality of variables from the plurality of domain servers.

Rathod discloses distributing, by the authoring server (¶0055, teaches authentication server), a plurality of software development kit (SDK) interfaces to the plurality of servers in response to the data integration request involving the new variables (¶0244, teaches software development kit (SDKs) provided by server 110 (API sever 162, ¶0316, teaches platform system 100 may include one or more servers, ¶0203, teaches the server device(s) 110 can identify the payment account in response to the user selecting the payment account at the time of authorization, ¶0362, teaches merchant can view 2020, search 2042, browse 2020 and select 2073 one or more said added products details and can take one or more actions or group actions including add new 2025 products, wherein new products are new variables);
wherein each SDK interface serves as a respective endpoint for obtaining a respective variable from a respective server (¶0244, teaches platform 100 and integrate via application programming interface (APIs) and software development kit (SDKs) provided by server 110 (API sever 162, ¶0246, teaches a client application 290 that allows a user 101 to view and interact with information related to with payment transaction information and purchase order information for use in view a list of goods for a purchase order by a user, ¶0316, teaches platform system 100 may include one or more servers)
in response to the data integration request at run time, invoking, under the rule infrastructure, respective endpoints as templates for integrating the plurality of variables from the plurality of domain servers (¶0215, teaches invoked… payments (i.e. variable) APIs provided by server 110/API server (i.e. domain server) (162), ¶0293, teaches integrated within website or webpage of merchant via application programming interface (APIs)/software development toolkit (SDKs) (i.e. endpoint) executed within a web browser, that the client devices 130 (200), 175 (300) access, ¶0358, teaches services from said selected category 1820 specific provided templates (i.e. template) provided by server module)).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Misra’s variables, software applications and rules infrastructure with software development kit (SDK) interfaces to the plurality of servers and a template for integrating the first variable associated with the first domain server for the process of Rathod, in order to utilize the APIs to get the variable data and a template for unify the new variables (Rathod).

With respect to claim 12, Misra in view Rathod discloses the system of claim 10, wherein each SDK interface is configured to serve as the respective endpoint for populating a data value for the respective variable (Rathod, ¶0080, teaches merchant to integrate Pay-via-place UI flows or pre-made UI components via Web (API) or payments APIs, wherein Pay-via-place can be integrated through Web, or through mobile SDKs Android and iOS to collect payments from customers, ¶0085 teaches data fields and associated values ), and wherein the one or more hardware processors further read instructions to perform:
invoking the respective endpoint during an application programming interface (APJ) call from the rule infrastructure to the respective domain server (Misra, ¶0065, teaches transaction processing (i.e. variable) executing on one or more software applications (i.e. second endpoint), ¶0148 teaches application programming interface (API) for a rules validation process 728, Rathod, ¶0293, teaches integrated within website or webpage of merchant via application programming interface (APIs)/software development toolkit (SDKs) (i.e. second endpoint) executed within a web browser, that the client devices 130 (200), 175 (300) access); and 
obtaining, by the respective endpoint from an API response of the respective domain server, the data value for the respective variable (Rathod, ¶0080, teaches merchant to integrate Pay-via-place UI flows or pre-made UI components via Web (API) or payments APIs, wherein Pay-via-place can be integrated through Web, or through mobile SDKs Android and iOS to collect payments from customers, ¶0085 teaches data fields and associated values).

With respect to claim 13, Misra in view of Rathod discloses the system of claim 12, wherein the respective endpoint is invoked in response to receiving a decision request that involves at least the respective variable at run time (Misra, ¶¶0065, teaches transaction processing (i.e. variable) executing on one or more software applications (i.e. second endpoint), ¶0148 teaches application programming interface (API) for a rules validation process 728).

With respect to claim 14, Misra in view of Rathod discloses the system of claim 13, wherein the one or more hardware processors further read instructions to perform:
generating a decision based on applying the rule infrastructure to a value of the respective variable at run time (Misra, ¶0077, teaches a real-time decisioning (RTD) rule, may be applied to a transaction in progress (e.g., during processing of the transaction in a transaction processing network, etc).

With respect to claim 15, Misra in view of Rathod discloses the method of claim 1, wherein the rule infrastructure is determined out of the plurality of domain servers (Misra, ¶0080, teaches transaction outcomes determined by an issuer associated with the CC rules, and/or the like to update the RTD rules).


With respect to claim 19, Misra in view Rathod discloses the medium of claim 18, wherein the data integration request is associated with a decision engine, and wherein the operations further comprise: generating, at run time, a decision based on applying the rule infrastructure to the value of the first variable (Misra, ¶0077, teaches a real-time decisioning (RTD) rule, may be applied to a transaction in progress (e.g., during processing of the transaction in a transaction processing network, etc).

Claims 2, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misra in view of Rathod, and further in view of Innacci (US 2002/0062249).

With respect to claim 2, Misra in view of Rathod discloses the method of claim 1, wherein the first endpoint is invoked for variable registration (Rathod, ¶0079, teaches enable merchant to register with the system comprises displaying country specific merchant registration (i.e. country is a variable registration) form based on automatically identified country or selected country, ¶0293, teaches integrated within website or webpage of merchant via application programming interface (APIs)/software development toolkit (SDKs) (i.e. endpoint) executed within a web browser, that the client devices 130 (200), 175 (300) access);
receiving a list of variables at an authoring infrastructure when the first endpoint is invoked (Rathod, ¶0245, teaches a merchant (i.e. authoring infrastructure) 102 to view, add, remove, update and manage list of products and services (i.e. list of variables) associated details 1010, ¶0293, teaches integrated within website or webpage of merchant via application programming interface (APIs)/software development toolkit (SDKs) (i.e. endpoint) executed within a web browser, that the client devices 130 (200), 175 (300) access)

Misra, ¶0110 teaches a list of variables as transaction amount, transaction date and time, conversion rate of currency, merchant type, acquiring institution country, PAN country, response code, merchant name/location etc. However, Misra in view Rathod remain silent on wherein the first domain server is exposed to at least one variable from the list of variables via a data interface.
Iannacci discloses wherein the first domain server is exposed to at least one variable from the list of variables via a data interface (¶0048, teaches system involved with transactions such as, for example, querying a list of goods or services (i.e. list of variables) for related benefits, reviewing benefits offered by merchants in a geographic location prior to commencing a shopping session, selecting a product for purchase based on available benefits and instantiating such purchase with a merchant based on available benefits, or acquiring benefits by authorizing payments, ¶0296, i.e. suppliers during universal transactions that includes the steps of exposing during universal transactions (i.e. variable), ¶0464, teaches the universal server (i.e. domain server) central controller will expose related option suppliers (i.e. payment) that will be received and integrated into system 200 (FIG. 2) in order to establish appropriate supply functions).


Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Misra’s list of variables in view of Rathod’s  variable registration with server is exposed to at least one variable from the list of variables via a data interface of Iannacci, in order to  improve to start authoring new variables, registering those variables, invoking endpoints to work with APIs to retrieve those variables at run time as consistent with the invention (Iannacci).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385. The examiner can normally be reached Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM MAHMUD/               Examiner, Art Unit 2458                                                                                                                                                                                         
/KEVIN T BATES/               Supervisory Patent Examiner, Art Unit 2458